PER CURIAM.
The Full Commission vacated the Order of the Judge of Industrial Claims and remanded the cause for the entry of an order in accordance with the views expressed. We are generally in accord with the action of the Full Commission in sending the case back to the Judge, but are of the view, and so hold, that on remand the Judge of Industrial Claims shall be empowered to take such further testimony as he determines to be necessary to decide and dispose of the matters set forth in the Full Commission’s Order. On remand the Judge is further authorized to take additional evidence if necessary to determine a proper award for temporary total and permanent partial benefits and attorneys fees.
It is so ordered.
ERVIN, C. J., DREW, ADKINS and BOYD, JJ., and HODGES, Circuit Judge, concur.